RESCRIPT
BLODGETT, J.
Petition for absolute divorce on ground of extreme cruelty.
The marriage took place in Portugal, April 17, 1920. One child was born in 1921. Petitioner has lived apart from he.r husband since May, T926, at which time she visited her home in Portugal, returning to the United States in the summer of that year. Petitioner claimed that respondent continually quarreled, called her vile names, made her sleep on the floor, used violence toward her, and insisted on unnatural intercourse with her.
As to respondent’s violence, vile epithets and quarrels, there was some corroborative testimony. Respondent denied everything and represented himself as a very peaceful man and a good husband.
There was an attempt on his part, by testimony absolutely hearsay in its nature, to Convict his wife of illicit relations with a man who appeared as a witness for .petitioner. This was denied by petition and by the person accused.
The Court is not inclined to believe this testimony in view of respondent’s own conduct toward his wife in his repeated efforts to have his wife return to1 his home and live with him as man and wife. As to- his peaceful disposition, the Court feels that his conduct on the witness stand when confronted with an unsigned letter, claimed to have been sent to a witness in the case, and claimed to be in respondent’s handwriting, contradicts any cuch claim on his part. 'While the attorney for petitioner was approaching the witness with the letter in his hand and before any question was put to- him, respondent became very excited and vehemently denied any knowledge of such letter or that he had ever seen it.
Petition granted.